Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (see pages 5 & 6) and terminal disclaimer filed 4/29/22, with respect to the claims have been fully considered and are persuasive. The Double Patenting and 103 rejections of the claims have been withdrawn. The claim objections are withdrawn due to the amendments to the claims.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a battery control unit comprising: a plurality of switching units; a control unit; a charger configured to charge batteries; and a charging control unit, wherein the plurality of switching units are respectively provided for a plurality of batteries connected in series, and are configured to switch between a connected state and a non- connected state, wherein the connected state is a state that a corresponding battery is connected in series with other batteries and the non-connected state is a state that the corresponding battery is disconnected from a series connection with the other batteries, wherein the control unit is configured to determine whether each voltage of the plurality of batteries reaches a charge end voltage during charging, and to control the switching unit corresponding to the battery which is determined to reach the charge end voltage to switch to the non-connected state, and wherein the charging control unit is configured to perform constant current charging of the batteries; the prior art fails to disclose the further inclusion of the combination of the charging control unit is configured to perform: to determine whether remaining chargeable capacity reaches a predetermined charge switching capacity during the constant current charging, to control the switching unit corresponding to the battery which is determined to reach the predetermined charge switching capacity to switch to the non-connected state, to control all the batteries to switch to the connected state and switch to constant voltage charging when the remaining chargeable capacity of all the batteries reaches the predetermined charge switching capacity, and to perform the constant voltage charging of the batteries.
Dependent Claims 2-5 are allowed for their dependence upon allowed Claim 1. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859